Citation Nr: 1629079	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to exposure to herbicides. 
				

REPRESENTATION

Appellant represented by:	Valerie D. Metrakos, Esq. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to December 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's records indicate that he served in the Republic of Vietnam during his period of active service, and exposure to herbicides has been conceded.  On his application for service connection, the Veteran reported that he served in Vietnam from January 15, 1970 to December 19, 1970.  The Veteran has submitted evidence that he has a current diagnosis of bilateral lower extremity peripheral neuropathy, which he contends is due to his exposure to herbicides during his active service.

Records from the Palo Alto Health Care System indicate that the Veteran was diagnosed with peripheral neuropathy in 2004.  He has reported symptoms of tingling in his feet and issues with swelling.  Records from April 21, 2009, August 3, 2011, and October 2011 note the Veteran's history of exposure to Agent Orange in relation to his diagnosis of peripheral neuropathy.  

The Veteran argues that his peripheral neuropathy that began over twenty years after his last conceded exposure to herbicides (December 19, 1970) has caused his current condition.  In his April 2014 VA Form 9, the Veteran argues that "it is documented in medical literature that neuropathy can be latent for decades after exposure" and that this is likely the cause of his condition as he has no other medical conditions with which neuropathy is associated. 

During the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  

The Board notes that presumptive service connection is not warranted for late onset peripheral neuropathy under 38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. § 3.309(e); however, even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).  As the Veteran has a current diagnosis of peripheral neuropathy, his in-service exposure has been conceded, and his medical records indicate that there may be a relationship between his in-service exposure and his current disability, the Board finds that a VA medical opinion should be afforded to determine the etiology of this condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA peripheral nerves examination to obtain an opinion regarding the etiology of the Veteran's current diagnosis of peripheral neuropathy.  The claims file must be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner should note all current peripheral nerve conditions and respond to the following:

Is it at least as likely as not that the Veteran's peripheral nerve condition is related to his service, to include his conceded exposure to Agent Orange therein?  

The examiner is asked to address the notations made in Palo Alto Health Care System records in April 21, 2009, October 4, 2011, and August 3, 2011 regarding the Veteran's exposure to Agent Orange and his diagnosis of peripheral neuropathy.  

The examiner should explain the reasons for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the rationale cannot rely solely on the fact that VA has not included late onset peripheral neuropathy in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's peripheral nerve condition, without regard to the conditions VA recognizes as being due to Agent Orange, is at least as likely as not related to his exposure to Agent Orange in Vietnam. 

2. After completion of the foregoing and all other necessary development, the AOJ should readjudicate the remanded claim for service connection.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the record is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




